[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                                                    ELEVENTH CIRCUIT
                               No. 11-14305             FEB 29, 2012
                           Non-Argument Calendar         JOHN LEY
                         ________________________         CLERK

                     D.C. Docket No. 4:10-cv-00078-HLM



DONNA BROWN,

                                                             Plaintiff-Appellant,

                                    versus


COMMISSIONER OF SOCIAL SECURITY,

                                                            Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                             (February 29, 2012)

Before BARKETT, HULL and BLACK, Circuit Judges.

PER CURIAM:

     Donna Brown appeals the district court’s order affirming the Social Security
Administration’s (“the Commissioner”) denial of her application for disability

insurance benefits and supplemental security income. Brown argues that the

administrative law judge (“ALJ”) lacked substantial evidence for this decision

because the ALJ improperly discounted the testimony of her consultative

psychologist, Dr. David Rush.1

       The ALJ concluded that Brown is capable of performing light work and of

performing her past relevant work as a meter reader. See 20 C.F.R. §§

404.1520(e), 1567(b). This conclusion was supported by the treatment notes

prepared by Brown’s treating physician and the opinions of two non-examining

psychologists who reviewed the available medical evidence and whose

determinations were supported by the record. The ALJ also considered and gave

“some weight” to the opinion of Dr. Rush, and the ALJ was not required to accord

additional weight to Dr. Rush’s opinions because he examined Brown only once.

See Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1160 (11th Cir. 2004)

(holding that opinion of doctor who examined claimant once need not be given

great weight). The ALJ’s decision to give only “some weight” to Dr. Rush’s

opinions based on a single examination was sufficiently supported by evidence


       1
        We review the district court’s decision de novo. Wilson v. Barnhart, 284 F.3d 1219,
1221 (11th Cir. 2002). We review the Commissioner’s factual findings for substantial evidence.
Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260 (11th Cir. 2007). We may not reweigh the
evidence or make new factual findings. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005).

                                              2
that Brown had made statements about her condition that were inconsistent with

Dr. Rush’s testimony, and by the opinions of Brown’s treating physician and the

two reviewing psychologists, which contradicted many of Dr. Rush’s opinions.

Finally, although the ALJ erroneously found that Brown had not sought treatment

for her mental health issues over an eighteen-year period prior to 2007, this error

was harmless because the remaining evidence provided a substantial basis for the

ALJ’s conclusion. See Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983)

(affirming ALJ decision including harmless factual error).

      AFFIRMED




                                          3